Citation Nr: 0000346
Decision Date: 01/06/00	Archive Date: 03/02/00

DOCKET NO. 97-32 018               DATE JAN 06, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for hypertension as secondary
to a service-connected right foot amputation.

3. Entitlement to an increased rating for post-traumatic stress
disorder (PTSD), currently rated 50 percent disabling.

4. Entitlement to an initial rating in excess of 10 percent for
Morton's neuroma of the left foot.

REPRESENTATION 

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel

INTRODUCTION

The veteran had active military service from November 1965 to
August 1968.

The veteran brought a timely appeal to the Board of Veterans'
Appeals (the Board) from April 1997 and August 1998 rating
decisions of the Department of Veterans Affairs (VA) Regional
Office (RO) in Montgomery, Alabama. He was present at a Video
Conference hearing conducted by a Member of the Board in July 1999.

The Board will now address several preliminary matters that
appeared from a review of the record. The Board observes that the
veteran has not as yet completed an appeal of a February 1999
rating decision that denied entitlement to service connection for
degenerative joint disease of the lumbar spine on a secondary
basis. The RO in March 1999 furnished him a statement of the case
and a VA Form 9. Therefore, the issue is not properly before the
Board at this time. 38 C.F.R. 20.200, 20.202 (1999).

The veteran in May 1997 initially raised the issue of service
connection for hypertension as secondary to his PTSD. He continued
to advance this theory in his appeal received in late 1997 and at
the recent Board hearing (Transcript (T) 12). This issue is not
considered to be inextricably intertwined with the claim of

2 -

secondary service connection now before the Board. It has not been
adjudicated and it is being referred to the RO at this time for
initial consideration.

Further, the Board notes that the record does not show a notice of
disagreement with the February 1999 RO rating decision that denied
the veteran's, claim of entitlement to a total compensation rating
based on individual unemployability. The Board mentions this matter
since the claim has not been withdrawn and the veteran has
additional time to express a desire for appellate review. 38 C.F.R. 
20.201, 20.302.

The Board observes that the veteran in late 1996 had filed a claim
for service connection of left ankle arthritis. The RO in October
1997 granted service connection for arthralgia of the left ankle
and assigned a 10 percent rating. The record shows that the RO in
August 1998 denied entitlement to an increased rating for
arthralgia of the left ankle, and in September 1998 provided the
veteran notice of the determination. His correspondence in December
1998 and his hearing testimony (T 6-7) read together could be
reasonably interpreted as a claim for increase of the left ankle
disability rating as well as a claim to establish service
connection for degenerative arthritis of the left ankle. VA
outpatient reports from July and December 1998 were received that
mentioned degenerative, arthritis of the left ankle. This matter is
now being referred to the RO to have the veteran clarify his
intentions before any additional adjudication resources are
expended.

Finally, the issue of entitlement to service connection for
hypertension as secondary to a service-connected right foot
amputation is discussed further in the remand portion of this
decision.

FINDINGS OF FACT

1. There is currently no competent nexus evidence linking the
veteran's current bilateral sensorineural hearing loss to service
or any incident of service.

3 -

2. The veteran's PTSD is characterized principally by impairment in
concentration, long term memory, irritability and depressed mood
that combined result in reduced reliability and productivity but
without deficiencies in most areas or inability in establishing and
maintaining effective relationships.

3. Pain, sensory loss and tenderness presently manifest Morton's
neuroma of the left foot.

4. The veteran's PTSD and Morton's neuroma of the left foot have
not rendered his disability picture unusual or exceptional in
nature, markedly interfered with employment, or required frequent
inpatient care as to render impractical the application of regular
schedular standards.

CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for hearing loss
is not well grounded. 38 U.S.C.A. 5107 (West 1991).

2. The criteria for a disability rating in excess of 50 percent for
PTSD have not been met. 38 U.S.C.A. 1155, 5107 (West 1991); 38
C.F.R. 3.321(b)(1), 4.7, 4.130; Diagnostic Code 9411 (1999).

3. The criteria for an initial rating in excess of 10 percent for
Morton's neuroma of the left foot have not been met. 38 U.S.C.A. 
1155, 5107 (West 1991); 38 C.F.R. 3.321(b)(1), 4.1, 4.7, 4.71a,
Diagnostic Code 5279 (1999).

- 4 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Hearing Loss

Factual Background

The audiometry data recorded on examination in August 1965 show
hearing threshold levels, in decibels, at the frequencies of 500,
1,000, 2,000, 3,000, 4,000 and 6,000 Hertz of 0/0/0/5/5/0 for the
right ear and 0/0/0/5/5/0 for the left ear. The audiometry data on
the May 1968 separation examination show the same frequencies were
tested and the hearing threshold level at each level was 5
decibels, bilaterally. The veteran's service medical records show
extensive treatment after an injury sustained in a land mine
explosion in Vietnam late in 1967.

The veteran did not mention hearing loss on his initial VA
compensation application in September 1968. Thereafter, a VA
examiner in August 1969 reported that no hearing loss was noted and
that there was no tympanic membrane perforation. Other
contemporaneous VA medical records are also pertinently
unremarkable.

The veteran in late 1997 submitted a duplicate of an audiogram
dated in April 1971 that he identified as having been obtained on
a medical examination for employment. The report is read as showing
hearing threshold level of 5/5/5/5/5/40 in the right ear and
5/5/5/5/20/40 in the left ear at the same frequencies tested in
service. The record from 1971 to the initial claim for service
connection of hearing loss in 1996 consists of VA records that are
unremarkable regarding a hearing disability.

A past history of decreased hearing was noted in a VA outpatient
record entry dated late in 1996. On a VA audiology examination in
February 1997, the veteran reported ringing in the ears since a
blast injury in 1967 and that he had bilateral, constant tinnitus.
The pure tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000

- 5 -

Hertz were 20/40/45/65/80 in the right ear and 20/35/35/65/80 in
the left ear. The speech recognition score was 80 percent in the
night ear and 82 percent in the left ear. The examiner reported
bilateral moderate sensorineural hearing loss per VA guidelines.

The veteran in writing in May and September 1997 and hearing
testimony (T 8-11) has argued, in essence, that his current hearing
loss is linked to the noise exposure in service, principally the
blast from a land mine explosion in Vietnam.

Criteria

Service connection may be granted for a disability resulting from
personal injury or disease contracted in the line of duty. 38
U.S.C.A. 1110 (West 1991).

Service connection connotes many factors but basically it means
that the facts, shown by evidence, establish that a particular
injury or disease resulting in disability was incurred coincident
with service in the Armed Forces, or if preexisting such service,
was aggravated therein. This may be accomplished by affirmatively
showing inception or aggravation during service or through the
application of statutory presumptions. Each disabling condition
shown by a veteran's service records, or for which he seeks a
service connection must be considered on the basis of the places,
types and circumstances of his service as shown by service records,
the official history of each organization in which he served, his
medical records and all pertinent medical and lay evidence.
Determinations as to service connection will be based on review of
the entire evidence of record, with due consideration to the policy
of the Department of Veterans Affairs to administer the law under
a broad and liberal interpretation consistent with the facts in
each individual case. 38 C.F.R. 3.303(a).

Service connection may be granted for any disease diagnosed after
discharge, where all the evidence, including that pertinent to
service, establishes that the disease was incurred in service. 38
C.F.R. 3.303(d).

6 -

Service connection may be granted for sensorineural hearing loss
although not otherwise established as incurred in service if
manifested to a compensable degree within 1 year from the date of
separation from service provided the rebuttable presumption
provisions of 3.307 are also satisfied. 38 C.F.R. 3.309.

Satisfactory lay or other evidence that an injury or disease was
incurred or aggravated in combat will be accepted as sufficient
proof of service connection if the evidence is consistent with the
circumstances, conditions or hardships of such service even though
there is no official record of such incurrence or aggravation. 38
U.S.C.A. 1154(b); 38 C.F.R. 3.304(d).

For the purposes of applying the laws administered by VA, impaired
hearing will be considered to be a disability when the auditory
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000
Hertz is 40 decibels or greater; or when the auditory thresholds
for at least three of the frequencies 500, 1000, 2000, 3000, or
4000 Hertz are 26 decibels or greater; or when speech recognition
scores using the Maryland CNC Test are less than 94 percent. 38
C.F.R. 3.385.

A threshold question to be answered is whether the veteran has
presented evidence of a well grounded claim; that is, a claim that
is plausible or capable of substantiation. Murphy v. Derwinski, 1
Vet. App. 78, 81 (1990). Although the claim need not be conclusive,
it must be accompanied by supporting evidence. An allegation alone
is not sufficient. Tirpak v. Derwinski, 2 Vet. App. 609, 611
(1992).

In order for a claim to be well grounded, there must be (1)
competent evidence of a current disability (a medical diagnosis);
(2) incurrence or aggravation of a disease or injury in service
(lay or medical evidence); and (3) a nexus between the in-service
disease or injury and the current disability (medical evidence).
Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether a claim is well grounded, the Board is
required to presume the truthfulness of the evidence. Robinette v.
Brown, 8 Vet. App. 60, 77-8 (1995); King v. Brown, 5 Vet. App. 19,
21 (1993).

- 7 - 

When all the evidence is assembled, VA is responsible for
determining whether the evidence supports the claim or is in
relative equipoise, with the appellant prevailing in either event,
or whether a preponderance of the evidence is against the claim, in
which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App.
41) (1990).

When, after consideration of all of the evidence and material of
record in an appropriate case before VA, there is an approximate
balance of positive and negative evidence regarding the merits of
an issue material to the determination of the matter, the benefit
of the doubt in resolving each such issue shall be given to the
claimant. 38 U.S.C.A. 5107(b); 38 C.F.R. 3.102, 4.3.

Analysis

The veteran's DD Form 214 shows that he received the Combat
Infantryman Badge and Purple Heart Medal for his Vietnam service as
a light weapons infantryman. Service medical records show treatment
for injuries sustained when he stepped on a land mine. It is
obvious, from the circumstances of his service, that he was exposed
to acoustic trauma in service. However, even considering that such
trauma was incurred during service, competent evidence of current
disability and of medical nexus must be presented; 38 U.S.C.A.
1154(b) does not provide a substitute for evidence of medical nexus
and present disability.

Based upon the application of the current legal standard for claims
such as the veteran's, the Board finds the claim for service
connection for hearing loss is not well grounded. The presumed
truthfulness of the veteran's sworn testimony and other evidence
satisfies one element of the well grounded analysis and establishes
injury in service. Although the veteran in seeking service
connection may reasonably be seen as relying upon Hensley v. Brown,
5 Vet. App. 155 (1993), the Board must point out that the claim
lacks medical nexus evidence critical to a well grounded claim and
current legal authority does not create an exception to that
requirement in this case. See, e.g., Savage v. Gober, 10 Vet. App.
488, 498 (1997).

8 -

There is no medical evidence of record in support of a nexus to
service for the sensorineural hearing loss. Nor is it argued that
the record warrants consideration of service connection on a
presumptive basis. Assuming without deciding that the 1971
audiogram is acceptable for rating purposes, the record does not
show a hearing disability meeting the current VA criteria for
consideration of service connection until many years after service.
The Board must observe that audiometry data was reported at his
separation medical examination, although in testimony the veteran
disputed that such testing occurred.

Where the determinative issue involves causation or a medical
diagnosis, as is the case in the veteran's claim, competent medical
evidence to the effect that the claim is possible or plausible is
required. Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). The
claimant does not meet this burden by merely presenting his lay
opinion because he is not a medical health professional and does
not constitute competent medical authority. Espiritu v. Derwinski,
2 Vet. App. 492 (1992). Consequently, his lay assertion on a matter
of medical causation or etiology would not be entitled to any
favorable presumption in the well-grounded determination. The VA
examiner in 1997 did not opine as to the etiology of the veteran's
sensorineural hearing loss. As the claim is not well grounded,
there is no duty for VA to obtain another examination or opinion.
Brewer v. West, 11 Vet. App. 228 (1998). The principle that VA
cannot assist in developing a claim that is not well grounded was
recently discussed at length in Morton v. West, 12 Vet. App. 477
(1999).

The Board considered and denied the veteran's claim for service
connection for hearing loss on different grounds from the RO.
However, in so doing he has not been prejudiced as the RO accorded
more consideration than the claim in fact warranted under the
circumstances. Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board further finds that the RO has advised the appellant of
the@ evidence necessary to establish a well grounded claim though
the statement of the case, and the veteran has not indicated the
existence of any post service medical evidence that: has not
already been obtained that would well ground the claim for service

- 9 -

connection for hearing loss. McKnight v. Gober, 131 F.3d 1483 (Fed.
Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

II. Disability ratings for PTSD and Morton's neuroma of the left
foot.

A. PTSD

Factual Background

The record shows that the RO in December 1977 granted service
connection for anxiety neurosis with depression and assigned a 10
percent rating under Diagnostic Code 9405 criteria then in effect.
After being issued written notice of the determination in January
1978, the veteran's next reference to psychiatric disability from
the standpoint of a claim for increase was in January 1998.

When VA examined the veteran in July 1998, he complained of
insomnia, nightmares, intrusive thoughts, and problems with temper
and irritability. He mentioned being unable to keep a job and
getting into trouble with his boss and co- workers. The examiner
stated initially that he presented well and answered questions
properly.

On the mental status examination, the examiner stated that the
veteran's symptoms were of a delayed type, with impairment of
thought processes and communication. He could not concentrate or
communicate well. The examiner reported no delusions,
hallucinations or inappropriate behavior. The veteran had no
homicidal thoughts but did have suicidal thoughts. His personal
hygiene was characterized as good, and he was oriented to time,
place and person. His short-term memory was good but his long-term
memory was described as defective. The examiner stated there were
no obsessive or ritualistic behaviors, but the flow of speech was
disconnected. The veteran was found to have a depressed mood, pc,or
impulse control and sleep impairment.

- 10 -

The examiner reported PTSD on Axis I of the multiaxial diagnosis
and on Axis V a Global Assessment of Functioning Scale (GAF) score
of 50 which the examiner stated was based upon the veteran's
irritability, poor memory and poor concentration.

Several VA outpatient reports dated in 1997 and 1998 describe the
veteran's presentation as alert, calm, cooperative and oriented. In
hearing testimony he related the impact of PTSD on his work and
downgrading of his job classification. He also mentioned
depression, irritability, difficulty with schooling and strained
interpersonal relationships (T 2-5, 13-18).

Criteria

The rating schedule is primarily a guide in the evaluation of
disability resulting from all types of diseases and injuries
encountered as a result of or incident to military service. The
percentage ratings represent as far as can practicably be
determined the average impairment in earning capacity resulting
from such diseases and injuries and their residual conditions in
civil occupations. 38 C.F.R. 4.1

Where there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria required for that
rating. Otherwise, the lower rating will be assigned. 38 C.F.R.
4.7.

The rating schedule provisions for psychiatric disorders were
changed effective November 7, 1996 and the new criteria are
applicable to the veteran's appeal.

The current general rating formula for mental disorders provides a
50 percent evaluation is to be assigned for occupational and social
impairment with reduced reliability and productivity due to such
symptoms as: flattened affect; circumstantial, circumlocutory, or
stereotyped speech; panic attacks more than once a week; difficulty
in understanding complex commands; impairment of short- and long-
term memory (e.g., retention of only highly learned material,
forgetting to

- 11 -

complete tasks); impaired judgment; impaired abstract thinking;
disturbances of motivation and mood; difficulty in establishing and
maintaining effective work and social relationships.

A 70 percent evaluation is assigned for occupational and social
impairment, with deficiencies in most areas, such as work, school,
family relations, judgment, thinking, or mood, due to such symptoms
as: suicidal ideation; obsessional rituals which interfere with
routine activities; speech intermittently illogical, obscure, or
irrelevant; near-continuous panic or depression affecting the
ability to function independently, appropriately and effectively;
impaired impulse control (such as unprovoked irritability with
periods of violence); spatial disorientation; neglect of personal
appearance and hygiene; difficulty in adapting to stressful
circumstances (including work or a worklike setting); inability to
establish and maintain effective relationships).

A 100 percent evaluation is provided for total occupational and
social impairment, due to such symptoms as: gross impairment in
thought processes or communication; persistent delusions or
hallucinations; grossly inappropriate behavior; persistent danger
of hurting self or others; intermittent inability to perform
activities of daily living (including maintenance of minimal
personal hygiene); disorientation to time or place; memory loss for
names of close relatives, own occupation, or own name.

Although a review of the recorded history of a disability is
necessary in order to make an accurate evaluation, see 38 C.F.R.
4.2, 4.41 (1999), the regulations do not give past medical reports
precedence over current findings where such current findings are
adequate and relevant to the rating issue. See Francisco v. Brown,
7 Vet. App. 55 (1994); Powell v. West, No. 98-1675 (U.S. Vet. App.
Sept. 21, 1999).

Analysis

As a preliminary matter, the Board finds that the veteran's claim
for increased disability compensation for PTSD is well grounded.
Proscelle v. Derwinski, 2 Vet.

12 -

App. 629 (1992). The Board is satisfied that all relevant facts
have been properly developed to the extent possible and that no
further duty to assist exists with respect to the claim. The
veteran has been provided a comprehensive evaluation in connection
with the claim and other records have been obtained.

In accordance with 38 C.F.R. 4.1, 4.2 (1998), and Schafrath v.
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the
record pertaining to the: history of the veteran's PTSD. The Board
has found nothing in the historical record that would lead to a
conclusion that the current evidence of record is not adequate for
rating purposes.

Service connection is presently in effect for PTSD, which has been
assigned a 50 percent evaluation under the schedular criteria for
evaluation of psychiatric disabilities effective November 7, 1996.
The regulation changed before a claim for increase was filed. Thus,
the veteran's psychiatric disability requires an evaluation solely
under the new rating criteria.

During the course of this claim, the veteran has received a
comprehensive VA psychiatric examination. Historically, he has had
employment in management, although more recently reassigned to a
clerk's role apparently on account of his PTSD. The examination
showed his mental status generally remarkable regarding impairment
of long term memory, concentration, speech flow and irritability.
He also demonstrated depressed mood and poor impulse control.
Accordingly, GAF was assessed as 50 which correlates with PTSD
symptoms seriously impacting the veteran's social or occupational
functioning under the scale in use since November 1996.

The examiner opined in essence that the veteran's PTSD seriously
impacted the veteran socially and industrially, principally on
account of deficiencies in memory and concentration and
irritability. It may reasonably be concluded on the basis of the
report and testimony that the veteran does not associate well with
people or have harmonious relationships with his immediate family.
However, he does continue to interact in employment on a full-time
basis.

- 13 -

In reviewing the medical evidence of record, the Board is of the
opinion that an evaluation in excess of 50 percent for the
veteran's PTSD is not warranted. The veteran has apparently been
able to work full-time and attend school, albeit with less than
satisfactory progress with his vocational rehabilitation at this
time. The veteran's ability to interact with individuals in and
outside of his family is somewhat limited. Moreover, a GAF score of
50 was reported that reasonably correlates with the assessment of
occupational and social impairment with reduced reliability and
productivity. The GAF is but one factor in assessing the level of
impairment. Further, the impressions recorded in other VA treatment
records subsequent to the examination suggest that the clinicians
did not detect any noteworthy or appreciable psychiatric symptoms.

The veteran's difficulty in maintaining acceptable relationships
with others and his appreciable social problems are adequately
documented. A 70 percent evaluation is not warranted under the new
criteria, as the veteran has not been shown to have many symptoms
characteristic of the rating. For example, there was no indication
of difficulty in understanding complex commands; impairment of short-
 and long- term memory; or appreciably impaired judgment; or
impaired abstract thinking. His personal hygiene was described as
good and he does work full-time. The examiner stated he had no
obsessional or compulsive rituals. The Board finds that his
symptoms do not more nearly approximate this level of impairment..
Although the Board recognizes there are no bright lines of
demarcation between the several levels of psychiatric disability
represented in the current rating scheme, the record viewed
objectively does not appear to support a higher rating at this
time.

From the standpoint of employment the veteran was apparently making
an acceptable effort. He testified that he worked full time but the
record shows he has had extended convalescence because of the
complications from amputation revision. The recent examination and
hearing testimony and other evidence mentioned that reflects upon
his mental disability status, in the Board's opinion, provide ample
evidence for continuing the 50 percent rating at this time in view
of the overall disability picture. Mittleider v. West, I 1 Vet.
App. 181 (1998). The

- 14 -

Board notes that the 50 percent rating contemplates significant
impairment in employment.

B. Morton's Neuroma

Factual Background

The record pertinent to the claim shows that the veteran in
September 1997 complained of left foot metatarsal head pain with
post surgery ambulating. An examiner found moderate tenderness to
palpation of the second and third metatarsal heads. The assessment
was metatarsalgia of the left foot secondary to weight shifting. He
was given a metatarsal bar for his shoe.

VA follow-up in October 1997 found the veteran complaining of pain
with compression and palpation of the second web space and numbness
of the left second and third toes. An X-ray of the left foot was
read as normal. The assessment was Morton's neuroma, injected with
good pain relief. In December 1997, an examiner continued the
previous assessment after noting swelling and pain with compression
and palpation of the first web space.

The veteran was seen in January 1998 for left foot pain complaints
and it was reported that a neuroma was excised. A VA clinician
reported at the time that the surgery was adjunctive to treatment
of the veteran's amputation of the right foot. Outpatient treatment
entries in March and April 1998 report that than metatarsal bar had
been helpful.

VA examined the veteran in June 1998. The examiner reported that
the veteran's toes cramped severely with manipulation and that he
had swelling under the toes and around the ankle. There was
swelling and tenderness across the metatarsal heads. The veteran
described swelling under the toes and around the ankles that lasted
for two to three days during which time he had to be off his feet.
The examiner also reported decreased sensation to light touch and
pinprick on the tops of the toes and under the third and fourth
toes. The examiner opined that the

- 15 -

veteran had moderate to severe functional loss due to left foot
pain. The diagnosis was Morton's neuroma of the left foot.
Regarding function of the left foot, the examiner referred to
comments regarding the amputation on the right lower extremity.
There, the examiner noted that the veteran had a severe bilateral
limp and could not heel or toe walk.

After review of the record, the RO in August 1998 granted service
connection for Morton's neuroma of the left foot and rated the
disability 10 percent under Diagnostic Code 5279 criteria.

A VA outpatient report in December 1998 reported the veteran had
tried conservative treatment for the left foot with no success.
There was decreased sensation for the third through fifth digits
and a palpable mass in the interspace between the third and fourth
metatarsal heads. The assessment was Morton's neuroma. Reexamining
the veteran in late 1998 the examiner who had examined him in June
1998 found the veteran could not heel or toe walk because the
prosthesis did not flex at the ankle. The veteran was also noted to
have a right- sided limp.

The veteran noted the left foot pain he experienced and the
difficulty walking in his substantive appeal and in disagreeing
with the 10 percent evaluation. His testimony was consistent in
content with his written argument (T 6).

Criteria

When a claimant is awarded service connection for a disability and
subsequently appeals the RO's initial assignment of a rating for
that disability, the claim continues to be well grounded as long as
the rating schedule provides for a higher rating and the claim
remains open. Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-connected
evaluation, and the evaluation of the

- 16 - 

same manifestation under different diagnoses are to be avoided. 38
C.F.R. 4.14. However, when a veteran has separate and distinct
manifestations attributable to the same injury, he should be
compensated under different diagnostic codes. Esteban v. Brown, 6
Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Diagnostic Code 5279 provides a 10 percent rating for anterior
metatarsalgia (Morton's disease) unilateral or bilateral.

On a claim for an original or an increased rating, the claimant
will generally be presumed to be seeking the maximum benefit
allowed by law and regulation. AB v. Brown, 6 Vet. App. 35, 38
(1993).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that a
claim such as the veteran's is properly framed as an appeal from
the original rating, rather than a claim for increase, but that in
either case the veteran is presumed to be seeking the maximum
benefit allowed by law or regulations.

In Fenderson it was held that evidence to be considered in the
appeal of an initial assignment of a rating disability was not
limited to that reflecting the then current severity of the
disorder and that in cases where an initially assigned disability
evaluation has been disagreed with, it was possible for a veteran
to be awarded separate percentage evaluations for separate periods
based on the facts found during the appeal period, classified as
"staged ratings."

In view of the number of atypical instances it is not expected,
especially with the more fully described grades of disabilities,
that all cases will show all the findings specified. Findings
sufficiently characteristic to identify the disease and the
disability therefrom and above all, coordination of rating with
impairment of function will, however, be expected in all instances.
38 C.F.R. 4.21.

When an unlisted condition is encountered it will be permissible to
rate under a closely related disease or injury in which not only
the functions affected, but the anatomical localization and
symptomatology are closely analogous. Conjectural

- 17 -

analogies will be avoided, as will the use of analogous ratings for
conditions of doubtful diagnosis, or for those not fully supported
by clinical and laboratory findings. Nor will ratings assigned to
organic diseases and injuries be assigned by analogy to conditions
of functional origin. 38 C.F.R. 4.20.

Analysis

As a preliminary matter, the Board is satisfied that all relevant
facts have been developed to the extent possible and that no
further duty to assist exists with respect to this well grounded
claim. The RO in 1998 considered a comprehensive, contemporaneous
VA examination in connection with the claim and had pertinent VA
medical records. The Board finds this record was adequate for an
informed determination of the level of impairment from Morton's
neuroma

The veteran has been provided the essential rating criteria. The
Board finds the rating scheme for Morton's disease appropriate for
the veteran's disability in view of the symptomatology. Pernorio v.
Derwinski, 2 Vet. App. 625 (1992), 38 C.F.R. 4.20, 4.21 (1999). The
Board must point out that the current rating scheme under
Diagnostic Code 5279 provides a maximum 10 percent rating. However,
the Board has not excluded consideration of an increased rating of
Morton's neuroma on an alternative basis.

The Board observes that tenderness of several toes of the left
foot, pain and diminished sensation have been reported. The Board
does not find that one may reasonably attribute the veteran's
inability to heel and toe walk to Morton's neuroma in view of the
VA examiner's explanation for this as implicating the right leg
prosthesis. Nor has there been any reference to a symptomatic post
excision scar to invoke the rating scheme for superficial scars as
a basis for an additional rating under Esteban. The choice of
diagnostic codes is significant since higher interval ratings to 30
percent are available for other foot injuries under Diagnostic Code
5284.

18 -

Where VA in such circumstances selects a different rating scheme,
the choice must be explained. The requirement is heightened where
the disability has been rated as an unlisted condition by analogy
to another disorder. Horowitz v. Brown, 5 Vet. App. 217, 224
(1993). There has not been a rating by analogy in this case, but
the explanation to the choice of rating codes must still be
explained. The diagnosis has been Morton's neuroma, which is rated
as Morton's disease (i.e., neuralgia synonymous with
metatarsalgia). This is a form of foot pain, metatarsalgia, caused
by compression of a branch of the plantar nerve by the metatarsal
heads which may lead to formation of a neuroma. Dorland's
Illustrated Medical Dictionary, 486, 1127, 1130 (28th ed. 1994);
see also Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

An analogous rating may be assigned only where the service
connected condition is unlisted. Suttmann v. Brown, 5 Vet. App.
127, 133-34 (1993). An analogous rating, one where a diagnostic
code is not provided for a specific disorder, requires an
evaluation under a code for a similar disorder or a code that
provides a general description that may encompass many ailments.
Pernorio, 2 Vet. App. at 629. The test is whether the code selected
is analogous to the ailment itself rather than analogous to the
symptoms of an ailment. The factors to be evaluated are function
affected, anatomic localization and analogous symptomatology.
Lendenmann v. Principi, 3 Vet. App. 345, 350-51 (1992). See also 38
C.F.R. 4.20, 4.21.

In view of these findings, the Board finds the selected rating
scheme appropriate for the veteran's disability in view of the
symptomatology and the disease for which service connection is in
effect. Thus the 10 percent evaluation is affirmed since the record
does not currently include a diagnosed disability that would
warrant application of any potentially applicable alternative
rating scheme such as Code 5284. The veteran has a coexisting
disability of the left ankle that is separately rated. The rating
schedule provides a specific rating for Morton's disease and the
recent examination does not appear to provide support for an
alternative rating. 38 C.F.R. 4.21. Since the 10 percent rating
under Diagnostic Code 5279 is the maximum schedular evaluation,
there is no basis for consideration of pain as a basic for a higher
evaluation under 38 C.F.R.  4.40, 4.45, 4.49. Johnson v. Brown, 10

- 19 -

Vet. App. 80, 84-85 (1997). The Board must observe that it would
appear inappropriate to rate the left foot disability by analogy to
a peripheral nerve disorder that is not diagnosed. See, for
example, Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Extraschedular Rating

In exceptional cases where the schedular evaluations are found to
be inadequate, an extraschedular evaluation commensurate with the
average earning capacity impairment due exclusively to the service-
connected disability or disabilities may be approved provided the
case presents such an exceptional or unusual disability picture
with such related factors as marked interference with employment or
frequent periods of hospitalizations as to render impractical the
application of the regular schedular standards. 38 C.F.R.
3.321(b)(1). It is noted that 38 C.F.R. 3.321(b) allows the Under
Secretary for Benefits or the Director, Compensation and Pension
Service, upon field station submission, to approve an
extraschedular evaluation.

The Board observes that the RO did not address the question of
extraschedular evaluation directly. However, in view of the maximum
schedular evaluation for Morton's neuroma, and the comments offered
by the veteran regarding the impact on employment from the
psychiatric and left foot disabilities, the Board finds it
appropriate to discuss extraschedular consideration at this time.
Further, the veteran was apprised of the criteria in a statement of
the case issued in late 1998.

Generally, the degrees of disability specified under the rating
schedule are considered adequate to compensate for considerable
loss of working time from exacerbation or illnesses proportionate
to the severity of the several grades of disability. 38 C.F.R. 4.1.
There is the veteran's well-documented medical history in VA
medical treatment records. There is also a work history of full-
time employment to the present time.

- 20 -

As noted previously, the RO did provide a statement of the
extraschedular evaluation criteria, although it had not been
formally considered by the RO in the first instance. Thus the
opportunity to present additional evidence or argument on that
point was available to the veteran and his representative. Bagwell
v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88
(1996).

The Board notes that from the information on file, it appears that
the appellant's PTSD and Morton's neuroma have not rendered his
disability picture unusual or exceptional in nature, or to
constitute marked interference with employment, or to have required
frequent inpatient care as to render impractical the application of
regular schedular standards, thereby precluding assignment of an
evaluation on an extraschedular basis under 38 C.F.R. 3.321(b)(1).
The Board observes that in the veteran's case there is evidence
showing regular monitoring of his Morton's neuroma, but he has not
been frequently hospitalized because of it. Regarding PTSD, the
recent examination report and hearing testimony discuss the extent
of the disability and formed the basis for a schedular rating no
higher than 50 percent. He has reported full-time employment to the
present time, and it appears that his time lost from work is due to
his service-connected below-the-knee amputation and not due to his
Morton's neuroma of the left foot or his PTSD The Board finds no
error in the RO's failure to submit the case to the Under Secretary
for Benefits or the Director of the Compensation and Pension
Service for consideration of an extraschedular rating.

ORDER

The appellant not having submitted a well grounded claim of
entitlement to service connection for hearing loss, the appeal is
denied.

A disability rating in excess of 50 percent for PTSD is denied.

An initial disability evaluation in excess of 10 percent for
Morton's neuroma of the left foot is denied.

- 21 - 

REMAND

The appellant has the night to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or b, the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

The veteran asserts that his hypertension is related to the
service-connected amputation of the right foot. In reviewing the
record, the Board notes two occasions when the veteran stated that
a VA physician, in essence, advised him that hypertension was seen
in amputees. The first was in an August 1996 statement supporting
the claim and more recently at the Board hearing (T 11). From the
RO deferred rating in November 1997, it appears that additional
development was to be contemplated, but this does not appear to
have been completed.

The situation is such that there exists a pre-duty-to assist
requirement imposed as a result of Robinette v. Brown, 8 Vet. App.
69 (1995), that requires additional development before a
determination of well groundedness can be made. In essence the RO
has been placed on notice of the likely existence of relevant
evidence that has not as yet been obtained.

- 22 -

Accordingly, this matter is REMANDED for the following action:

1. Pursuant to Kutscherousky v. West, the RO should advise the
veteran of the opportunity to submit additional evidence, for
example, the names, addresses, and approximate dates of treatment
for all medical care providers, VA or non-VA, inpatient or
outpatient, who may possess additional records pertinent to his
claim of service connection for hypertension. After any necessary
authorization for release of medical information is secured from
the veteran, the RO should attempt to obtain legible copies of
those treatment records identified by the veteran from those
sources identified whose records have not previously been secured.
Regardless of the response from the veteran, the RO should obtain
copies of all outstanding VA treatment records.

Specifically, the RO should ask the veteran to identify the VA
physician who reportedly advised him regarding the connection
between his amputee status and the development of hypertension. He
should be asked to identify any other physician who has indicated
such a relationship exists. The RO should then request a statement
from the VA physician or other provider if identified that should
include the basis or rationale for such opinion in the veteran's
case.

2. Thereafter, the RO should review the claims file to, ensure that
all of the foregoing requested development has been completed in
accord with the holding in Stegall v. West, 11 Vet. App. 268
(1998).

- 23 -

3. Then the RO should readjudicate the issue of entitlement to
service connection for hypertension as secondary to a service-
connected right foot amputation, with consideration of all
applicable laws and regulations, in particular the current legal
standard to be applied in claims such as the veteran's regarding
well groundedness. Any additional development undertaken by the RO
at this stage must be in accord with the holding in Morton v. West,
supra.

If the benefit requested on appeal is not granted to the veteran's
satisfaction, the RO should issue a Supplemental Statement of the
Case. The applicable period of time for a response should be
afforded. Thereafter, the case should be returned to the Board for
final appellate review, if otherwise in order. By this remand, the
Board intimates no opinion as to any final outcome warranted. No
action is required of the veteran until he is notified by the RO.

HOLLY E. MOEHLMANN 
Member, Board of Veterans' Appeals

- 24 -


